This pro se plaintiff states he invokes our jurisdiction pursuant to ”28 U.S.C. §1491 et seq.” Defendant moves to dismiss. The grievances alleged by plaintiff in paragraphs (or counts) 1-9, do not set forth claims within the statutory jurisdiction of this court under the code provisions plaintiff refers to or any other. The grievances alleged in paragraph (or count) 10 —
"I received improper pay from the Air Force. My savings never reached the bank” —
are not alleged with the specificity required by our Rule 35(a) and fail to inform defendant, e.g., whether plaintiff was a civilian or military employee of the Air Force, when plaintiff was employed and where, so that defendant might investigate and prepare a response. Plaintiff gives an address in a foreign country, South Korea, but does not state whether or not he is a U. S. citizen, or if not, whether South Korea would entertain a similar claim by a U. S. citizen against South Korea.
*718Accordingly, upon motion by defendant, but without oral argument, no response by plaintiff having been received to defendant’s motion, though the time for such response has expired, the petition is dismissed.